Citation Nr: 1821126	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right hip and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for a cervical spine disability.

I.  Medical Opinion

The Veteran's service treatment records (STRs) reflect that he was involved in a motorcycle accident in September 1983, during which he sustained a cerebral concussion and fractures of the right hip and elbow.  He has asserted that the impact to his head during that accident also jarred his neck and was the initial cause of his current cervical spine disability.  Alternatively, he has asserted that his cervical spine disability was caused or aggravated by his service-connected lumbar spine disability or by a leg length discrepancy and gait abnormality associated with his service-connected right hip disability.

In April 2014, a VA examiner diagnosed the Veteran with cervical degenerative disc disease with spondylosis and strain, but opined that the condition was less likely than not caused by the Veteran's in-service motorcycle accident.  In support of that opinion, she stated only that the Veteran's medical records did not document complaints of neck pain until 2012.  However, the Veteran has asserted on various occasions that he began experiencing neck pain in the late 1980s and has also asserted that, regardless of whether he received immediate neck treatment, his cervical spine was affected by the trauma he sustained during the motorcycle accident.  See, e.g., January 2013 Orthopedic Surgery Note; August 2012 Statement in Support of Claim.  As the VA examiner addressed neither of those assertions, an opinion that does address them must be obtained on remand.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, given the Veteran's more recent assertion that his cervical spine disability could have been caused or aggravated by his service-connected right hip and lumbar spine disabilities, see December 2017 Hearing Transcript at 6, an opinion that addresses that theory of entitlement must also be obtained.

II.  Inpatient STRs

The Veteran's STRs reflect that he was hospitalized for several weeks, including at the Naval Hospital in Long Beach, California, following his September 1983 motorcycle accident.  However, inpatient STRs are kept separately, and it does not appear that any records associated with that post-accident inpatient treatment have been requested.  As those records may contain information relevant to the Veteran's claim, they must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from appropriate sources any outstanding STRs associated with inpatient treatment the Veteran received following his September 1983 motorcycle accident (through at least November 1983).

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to an orthopedist, preferably an orthopedic spine surgeon, for review.  If a new examination is deemed necessary to respond to the below inquiries, one should be scheduled.  Following review of the claims file, the orthopedist should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability, diagnosed as degenerative disc disease with spondylosis and strain, first manifested during service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the September 1983 motorcycle accident during which the Veteran sustained a cerebral concussion; and (2) his assertion that his current cervical spine disability is related to trauma he sustained in that accident-particularly to his head being "thrown back" into a stationary object.

In addition to responding to the foregoing question, please specifically discuss whether the spondylosis in the Veteran's cervical spine at least as likely as not developed within a year of his discharge from service in October 1984.  Please explain why or why not, specifically discussing his credible report that his neck pain began in the late 1980s.

(b) If the Veteran's cervical spine disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that it has been (1) caused by, or (2) aggravated by his service-connected right hip and/or lumbar spine disability?  Please explain why or why not, specifically discussing the Veteran's assertion that the altered gait and leg length discrepancy associated with his right hip disability has affected his lumbar spine and, in turn, his cervical spine.

If you find that the Veteran's cervical spine disability has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A discussion of the facts and medical principles involved will be of considerable assistance to the Board, and the underlying reasons for your opinions must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

